         Case 1:19-cv-10455-AJN Document 25 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               7/16/2020



  Isaura Rivera,

                         Plaintiff,
                                                                   19-cv-10455 (AJN)
                   –v–
                                                                         ORDER
  William J. Unger, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       In light of the settlement between the parties, Plaintiff’s motion to remand is denied as

moot. This resolves Dkt. Nos. 4, 7, and 9.

SO ORDERED.


 Dated: July 16, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
